62 N.J. 245 (1973)
300 A.2d 151
JOSEPH CEVA, LUCIAN NIEMEYER, RICHARD A. KURLAND AND MARILYN KURLAND, HIS WIFE, PLAINTIFFS-RESPONDENTS-CROSS-APPELLANTS,
v.
TOWNSHIP OF RIVER VALE, BOROUGH OF CLOSTER, BOROUGH OF DEMAREST, BOROUGH OF HARRINGTON PARK AND BOROUGH OF NORWOOD, DEFENDANTS-RESPONDENTS, BERGEN COUNTY SEWER AUTHORITY, DEFENDANT-APPELLANT-CROSS-RESPONDENT, AND BOROUGH OF NORTHVALE AND BOROUGH OF HAWORTH, DEFENDANTS - RESPONDENTS - CROSS - APPELLANTS, AND BOROUGH OF ORADELL, BOROUGH OF FORT LEE, TOWNSHIP OF TEANECK, BOROUGH OF BERGENFIELD, VILLAGE OF RIDGEFIELD PARK, TOWNSHIP OF SOUTH HACKENSACK, BOROUGH OF DUMONT, CITY OF HACKENSACK, BOROUGH OF CLIFFSIDE PARK, EAST RUTHERFORD SEWERAGE AUTHORITY, CARLSTADT SEWERAGE AUTHORITY, BOROUGH OF RIDGEFIELD, BOROUGH OF RIVER EDGE, BOROUGH OF TENAFLY, BOROUGH OF CRESSKILL, BOROUGH OF WESTWOOD, CITY OF ENGLEWOOD, BOROUGH OF LEONIA, BOROUGH OF MAYWOOD, BOROUGH OF PARAMUS, INTERVENORS.
The Supreme Court of New Jersey.
Argued December 19, 1972.
Decided February 7, 1973.
Mr. James D. Demetrakis argued the cause for appellant Bergen County Sewerage Authority (Messrs. Gross, Demetrakis & Donohue, attorneys; Mr. Joel M. Ellis, on the brief).
Mr. Allan H. Klinger argued the cause for intervenor Borough of Dumont (Messrs. Calissi, Klinger, Cuccio & Baldino, attorneys).
Mr. Jacob Schneider argued the cause for intervenors Township of Teaneck, Borough of Cresskill and Borough of Westwood (Messrs. Schneider, Schneider & Behr, attorneys).
Mr. James A. Major argued the cause for intervenor Borough of Fort Lee (Messrs. Major & Major, attorneys).
*246 Mr. Morton Covitz argued the cause for intervenor Borough of Bergenfield (Messrs. Greenberg & Covitz, attorneys).
Mrs. Sylvia B. Pressler argued the cause for intervenors City of Englewood, Borough of Leonia and Borough of Paramus (Messrs. Okin, Pressler & Shapiro, attorneys).
Mr. William F. Fasolo argued the cause for respondent Borough of Demarest (Messrs. Fasolo & Krause, attorneys).
Mr. Peter G. Banta argued the cause for respondent Borough of Harrington Park (Messrs. Winne & Banta, attorneys).
Mr. Richard Kurland argued the cause for respondents-cross-appellants Ceva, Niemeyer, Kurland and Kurland.
Mr. Everett I. Smith filed a brief and appeared on behalf of intervenor Borough of Oradell.
Mr. Victor W. Hart filed a brief and appeared on behalf of respondent Township Committee of River Vale (Messrs. Gladstone, Hart, Kronenberg, Mandis, Rathe & Shedd, attorneys).
Mr. Edward J. Cahill filed a brief and appeared on behalf of respondent Borough of Closter.
Mr. James J. Hogger filed a brief and appeared on behalf of respondent Borough of Northvale (Messrs. Hogger & Sheeler, attorneys).
Mr. Daniel Gilady filed a brief and appeared on behalf of respondent Borough of Haworth (Messrs. Gilady & Harwood, attorneys).
Mr. Francis J. DeVito filed a brief and appeared on behalf of respondent Borough of Norwood.
*247 A joint brief on behalf of intervenors Township of Teaneck, Borough of Cresskill, Borough of Westwood, Village of Ridgefield Park, Township of South Hackensack, City of Hackensack, Borough of Dumont, Borough of Bergenfield, Carlstadt Sewerage Authority and East Rutherford Sewerage Authority having been filed.
Mr. Martin T. Durkin appeared on behalf of intervenors Village of Ridgefield Park and Township of South Hackensack;
Mr. Joseph C. Zisa appeared on behalf of intervenor City of Hackensack (Messrs. Zisa & Jacobs, attorneys);
Mr. Alfred A. Porro, Jr. appeared on behalf of intervenors Carlstadt Sewerage Authority and East Rutherford Sewerage Authority (Messrs. Porro, Flynn & Murray, attorneys). Mr. Donald W. deCordova joined in the brief and appeared on behalf of intervenors Borough of Tenafly (Messrs. Morrison & Griggs, attorneys); Mr. Michael L. Scherby joined in the brief and appeared on behalf of intervenor Borough of Ridgefield; Mr. Ned J. Parsekian joined in the brief on behalf of Borough of River Edge (Messrs. Parsekian & Ferro, attorneys).
Mr. Paul L. Basile appeared in behalf of intervenor Borough of Cliffside Park.
Mr. Frank J. Glock appeared in behalf of intervenor Borough of Maywood (Messrs. Ferrara, Glock & Spector, attorneys).
PER CURIAM.
The judgment of the Appellate Division, 119 N.J. Super. 593, is affirmed substantially for the reasons expressed in its opinion.
For affirmance  Chief Justice WEINTRAUB, Justices JACOBS, HALL and MOUNTAIN, and Judges SULLIVAN and LEWIS  6.
For reversal  None.